NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SHUQIN LIU,                                       No.    13-70423

              Petitioner,                          Agency No. A089-773-572

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Shuqin Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part, deny in part, and grant in part the

petition for review.

      We lack jurisdiction to consider Liu’s contentions regarding eligibility for

CAT relief because she did not raise them to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction over claims not

presented in administrative proceedings below).

      Substantial evidence supports the agency’s adverse credibility determination

based on Liu’s omissions regarding having been kicked during her first

interrogation and whether she was interrogated a second time during her detention,

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (“material alterations in the

applicant’s account of persecution are sufficient to support an adverse credibility

finding”), as well as her contradictory explanation for her omission of the second

interrogation, Liu v. Holder, 640 F.3d 918, 926 (9th Cir. 2011) (improbable

explanation for omission undermined credibility). See Shrestha, 590 F.3d at 1048

(adverse credibility determination reasonable under the totality of circumstances).

We lack jurisdiction to consider Liu’s due process claim, her contentions regarding

demeanor, and her contentions that her detention, the passage of time, translation


                                          2                                   13-70423
errors, or her lack of English proficiency caused her inability to testify credibly

because she did not raise them to the BIA. See Barron, 358 F.3d at 678. In the

absence of credible testimony, Liu’s asylum and withholding of removal claims

related to her past harm in China fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      The agency, however, erred in its assessment of Liu’s separate claims for

relief based on her current church attendance because it appeared to fault her for

not providing any witnesses to corroborate her church attendance in the United

States without considering the corroborating evidence she did provide, namely the

letters in the file from a pastor of the Temple City Immanuel Church of the

Nazarene and a pastor of the United Chinese Christian Church. Thus, we grant

the petition for review as to Liu’s asylum and withholding of removal claims based

on her current church attendance and remand for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part;

GRANTED in part; and REMANDED.




                                           3                                    13-70423